Examiner’s Comments
1.	This office action is in response to the amendment received on 2/16/2021.
	Claim 15 has been canceled by applicant.
	Claims 1-14 and 16-20 are pending and now allowed.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  
With respect to claims 1, 17, 18 and 19, the combination of the structural elements and method recited in claims 1, 17, 18 and 19 is what make the claimed subject matter allowable over the prior arts of record.
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a treatment method comprising: providing a sheet-like main body portion of a medical device for promoting adhesion between biological tissues between a first joint target site and a second joint target site of a biological organ to be joined, the main body portion comprising a first split piece and a second split piece separated from the first split piece by at least one slit running from a periphery of the main body portion to a hole portion disposed in the main body portion; placing the first split piece into contact with a first area of one of the first joint target site and the second joint target site; joining the first joint target site and the second joint target site to each first split piece of the main body portion of the medical device is interposed between the first joint target site and the second joint target site at the first area; placing the second split piece into contact with a second area of one of the first joint target site and the second joint target site such that the second split piece is arranged adjacent to the first split piece; and joining the first joint target site and the second joint target site to each other in a state where at least a portion of the second split piece of the main body portion of the medical device is interposed between the first joint target site and the second joint target site at the second area.
With respect to claim 17, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a treatment method for large intestine anastomosis comprising: providing a sheet-like main body portion of a medical device for promoting adhesion between biological tissues between a mouth portion periphery of a large intestine and an intestinal wall of the large intestine, the main body portion comprising a first split piece and a second split piece separated from the first split piece by at least one slit running from a periphery of the main body portion to a hole portion disposed in the main body portion; placing the first split piece into contact with a first area of the mouth portion periphery of the large intestine;  joining the mouth portion periphery of the large intestine and the intestinal wall of the large intestine to each other in a state first split piece of 6Application Serial No. 16/355,465 Amendment and Response the main body portion of the medical device is interposed between the mouth portion periphery of the large intestine and the intestinal wall of the large intestine at the first area; placing the second split piece into contact with a second area of the mouth portion periphery of the large intestine such that the second split piece is arranged adjacent to the first split piece; and joining the mouth portion periphery of the large intestine and the intestinal wall of the large intestine to each other in a state where at least a portion of the second split piece of the main body portion of the medical device is interposed between the mouth portion periphery of the large intestine and the intestinal wall of the large intestine at the second area.
With respect to claim 18, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a treatment method comprising: placing a sheet-like main body portion of a medical device for promoting adhesion between biological tissues between a cut cross section periphery of a pancreatic parenchyma and an intestinal wall of a jejunum, comprising: inserting a hollow first tubular portion of the medical device into a pancreatic duct formed in the cut cross section periphery of a pancreatic parenchyma, the first tubular portion formed on a first surface side of the main body portion and protruding in a direction away from the first surface side, the first tubular portion comprising a first lumen; and inserting a hollow second tubular portion of the medical device into a hole formed in the intestinal wall of the jejunum, the second tubular portion formed on an opposite second surface side of the main body portion and protruding in a direction away from the second surface side, the second tubular portion comprising a second lumen; and joining a cut surface of the pancreatic parenchyma and the intestinal wall of the jejunum to each other in a state where at least a portion of the main body portion of the medical device is interposed between the cut cross section periphery of the pancreatic parenchyma and the intestinal wall of the jejunum and, when joined, a fluid communication path is established running from the first lumen of the first tubular portion7Application Serial No. 16/355,465 Amendment and Responsethrough a hole portion disposed in the main body portion and through the second lumen of the second tubular portion.
With respect to claim 19, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a treatment method  comprising: placing a sheet-like main body portion of a medical device for promoting adhesion between biological tissues between a mouth portion periphery of an esophagus and a mouth portion periphery of a biological organ other than the esophagus, wherein the medical device comprises a guide portion extending in a substantially perpendicular direction to a planar surface of the main body portion, wherein the body portion comprises a first plurality of through-holes disposed therein, and wherein the guide portion comprises a second plurality of through-holes disposed in at least one surface of the guide portion; and joining the mouth portion periphery of the esophagus and the mouth portion periphery of the biological organ other than the esophagus to each other in a state where at least a portion of the main body portion of the medical device is interposed between the mouth portion periphery of the esophagus and the mouth portion periphery of the biological organ other than the esophagus and the guide portion is disposed outside of the mouth portion periphery of the esophagus and the mouth portion periphery of the biological organ other than the esophagus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
3/12/2021